In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-14-00059-CR
                            ____________________

                           IN RE DONALD RUNNELS
_______________________________________________________             ______________

                                Original Proceeding
________________________________________________________             _____________

                          MEMORANDUM OPINION

      Donald Runnels filed a petition for a writ of mandamus either to compel the

trial court to release Runnels from custody or to require the trial court to act on an

application for writ of habeas corpus that Runnels asserts he filed with the 359th

District Court of Montgomery County, Texas on December 17, 2013. We notified

Runnels of defects in the petition, and provided an extension of time to provide

Runnels with an opportunity to amend his filings to add a supporting record, to

describe the method Runnels used to inform the trial court that the documents have

been filed and require action, and to serve the respondent and the real party in

interest with a copy of the mandamus petition. See Tex. R. App. P. 9.5, 52.7; see

also Barnes v. State, 832 S.W.2d 424, 426-27 (Tex. App.—Houston [1st Dist.]

                                          1
1992, orig. proceeding). More than thirty days have elapsed since we notified

Runnels of the defects in his petition, but Runnels has not cured the deficiencies in

his petition.

       An appellate court must deny mandamus relief if the petition fails to comply

with the requirements of Rule 52 in such a manner that the appellate court is

precluded from conducting a meaningful review of the trial court’s order. See In re

Layton, No. 07-07-0490-CV, 2007 WL 4531939, at *1 (Tex. App.—Amarillo Dec.

19, 2007, orig. proceeding). Where the complaint concerns the trial court’s failure

to act, the mandamus record must show the motion has been actually brought to the

trial court’s attention or presented for a ruling. See In re Layton, 257 S.W.3d 794,

795 (Tex. App.—Amarillo 2008, orig. proceeding).

       After having been provided with an opportunity to file a proper mandamus

petition, Relator has not demonstrated his entitlement to mandamus relief.

Accordingly, we deny the petition for writ of mandamus without prejudice.

       PETITION DENIED.

                                                         PER CURIAM

Submitted on March 11, 2014
Opinion Delivered March 19, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.

                                         2